                                                                                                   CLERK'S OFFICE U.S. DIST. COURT
                                                                                                          AT ROANOKE, VA
                                                                                                               FILED

                               I THE UN ITED STATES DISTRICT COURT
                              FOR THE W ESTE RN DI STRICT OF V IRG I IA
                                                                                                        JUL
                                   CHARLOTTESVILLE DIVISIO                                            BY;

TASHIBA CARTER,                                         )
                                                        )         Civi l Action No . 3:19CV00057
                                                                                                                             l
        Plaintiff,                                      )
                                                        )         MEMORANDUM OPINION
V.                                                      )
                                                        )         By: Hon. Glen E . Conrad
AMERICAN PAfNTING JANITORIAL                            )         Senior United States District Judge
COMPANY,                                                )
                                                        )
        Defendant.                                      )

        Tash iba Carter, proceeding QIQ se, commenced this action by filing a form compla in t under

Title VII of the Civi l Rights of 1964 ("T itle VII "), 42 U.S.C. §§ 2000e to 2000e-l 7, agai nst Amer ican

Painting Janitorial Company. The plaintiff has not paid the filing fee but wi ll be granted leave to

proceed in forma pauperis for purposes of initial review of her complaint.                 For the fo llowing reasons,

the comp laint wi ll be di smissed without prej udi ce, pursuant to 28 U.S.C . § l 915(e)(2)(b)(i i).

                                                      Background

        The plaintiffs complaint indicates that she was hired to perform commerc ia l clean ing

services for the defendant in the fall of 2018. The plaintiffs supervisor was an individual named

Espe ranza.*    The plaintiff a ll eges that she was " mi streated and harass [ed] " by Esperanza, w ho

complained about "a lways ha[ ving] to tell [the plaintiff] w hat to do."                Comp I. 2, ECF No. 2. The

plaintiff reported Esperanza's behavior to a man ager named Marteen . However, " nothing changed,"

a nd Esperanza conti nu ed to " harass" the plaintiff.          &
        At some point after the plaintiff was hired, an emp loyee named Coretta came by to inspect one

of the buildings in wh ich the plaintiff was worki ng.            T he p laintiff a ll eges that th e inspection occ urred

befo re she was ab le to finish all of the cleaning tasks that needed to be perfo rmed.              Coretta presented




        * The plaintiff on ly identifies individuals by their first names.
the pl aintiff w ith a docum ent conta ining a negative performance rev iew. The plaintiff refused to

s ign the doc ument.

          In March of 20 19, Esperanza accused the plaintiff of taking a break for longe r than fiftee n

minutes.      Esperanza also yelled at th e plaintiff for not mopping certain concrete staircases. The

plaintiff all eges that she was not properly trained to c lean co ncrete surfaces.

          The defendant ultimate ly terminated the plaintiffs employme nt.        Fo llowing her termination,

the plaintiff was acc used of using the wrong cleanin g products.       The plai ntiff a lleges that Esperanza

prevented her from us ing certain c lea ning supp li es .

          The plaintiff filed a form complaint against the defenda nt on September 24, 2019.              T he

plai nti ff alleges that she was wro ngfu ll y discharged and harassed.

                                             Standard of Review

          Under 28 U.S .C. § 1915(e), whi c h governs in fo rma paupe ri s proceedings, the court has a

mandatory duty to screen initial fi lings.    Eri line Co. S.A . v. Johnson , 440 F.3d 648, 656-57 (4th C ir.

2006).     The co urt must di smi ss a case "at any tim e" if the court determines that the complaint " fails

to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2)(B)(ii).

          T he stand ards for reviewing a complaint fo r d ism issal under § 1915( e )(2)(B)( ii) are the sa me

as those which app ly w he n a defend ant moves for dismissal under Federa l Rul e of C ivil Procedure

l 2(b)(6) .   De'Lonta v. Angelo ne, 330 F.3 d 630, 633 (4th C ir. 2003).             Thus, in reviewing a

comp la int under this statute, the court must accept al l we ll-pleaded factual a llegatio ns as true and

view the complaint in the li ght most favorab le to the plaintiff.     Philips v. Pitt Cty. Me m. Hosp. , 572

F.3d 176, 180 (4th Cir. 2009).       To survive dismissal for failure to state a claim, " a complaint must

contain sufficient factua l matter, accepted as true, to ' state a claim for relief that is plausible on its

face."'    Ashcroft v. Iqba l, 556 U.S . 662, 678 (2 009) (quoting Bell At l. Co rp. v. Twombly, 550 U.S.

544, 570 (2007)).

                                                       2
                                              Discussion

        As indicated above, the plaintiff filed a form complaint designated for pro se plaintiffs who

wish to pursue a claim under Title VII. Upon review of the complaint, the court concludes that it

fails to state a claim upon which relief may be granted. Title VII "does not prohibit harassment

alone, however severe or pervasive." Baldwin v. Blue Cross/Blue Shield, 480 F.3d 1287, 1301 (11th

Cir. 2007); see also Hartsell v. Duplex Prods., Inc •• 123 F.3d 766, 773 (4th Cir. 1997) (emphasizing

that "Title VII does not guarantee a happy workplace"). Instead, Title VII prohibits unlawful

discrimination, "including harassment that discriminates based on a protected category such as sex

[or race]." Baldwin, 480 F.3d at 1230; see also 42 U.S.C. § 2000e-2(a) ("It shall be an unlawful

employment practice for an employer ... to discriminate against any individual with respect to [her]

compensation, terms, conditions, or privileges of employment, because of such individual's race,

color, religion, sex, or national origin[.]"). Because the plaintiff does not allege, much less plausibly

demonstrate, that she was treated differently on the basis of a protected trait, the complaint fails to

state a claim under Title VII.

                                              Conclusion

        For the reasons stated, the court will grant the plaintiff's motion for leave to proceed in forma

pauperis. However, the complaint will be dismissed without prejudice, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

        The Clerk is directed to send copies of this memorandum opinion and the accompanying order

to the plaintiff.

        DATED: This~ ~day of October, 2019.


                                                 Senior United States District Judge




                                                    3
